Case 1:20-cv-01873 Document 13-3 Filed 07/13/20 Page 1 of 8




                 EXHIBIT B
              Case 1:20-cv-01873 Document 13-3 Filed 07/13/20 Page 2 of 8




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


 JOHNS HOPKINS UNIVERSITY;

 Plaintiff,

 v.

 U.S. DEPARTMENT OF HOMELAND
 SECURITY;
                                                     Case No. 20-cv-1873
 U.S. IMMIGRATION AND CUSTOMS
 ENFORCEMENT;

 CHAD WOLF, in his official capacity as
 Acting Secretary of the U.S. Department of
 Homeland Security; and

 MATTHEW ALBENCE, in his official
 capacity as Acting Director of the U.S.
 Immigration and Customs Enforcement;

 Defendants.


                                DECLARATION OF STUDENT B

        I, Student B, declare pursuant to 28 U.S.C. § 1746 as follows:

        1.      I am a Master of Science degree candidate at the Johns Hopkins Bloomberg

School of Public Health (the “Bloomberg School” or our “School”).

        2.      I am a citizen of the Republic of India, and the holder of a F-1 visa which has

allowed me to live, study, and pursue my research in the United States. My family resides in

India, and I am the first person in my immediate family to pursue an education in the United

States. My family and I were proud and thrilled when I was admitted to the Bloomberg School

at Johns Hopkins. Obtaining my Master of Sciences degree here, and pursuing an academic




                                                1
            Case 1:20-cv-01873 Document 13-3 Filed 07/13/20 Page 3 of 8




career in the United States, has long been my dream, and I hope to make a positive impact in

advancing important public health goals both in the United States and globally.

       3.      While at Johns Hopkins, I have been a student leader, which has permitted me to

make a positive difference on campus.

       Master of Science Program at the Bloomberg School

       4.      The typical structure of the two-year Master of Science program at the Bloomberg

School contemplates students mostly taking coursework during their first year (usually about 16-

17 credits of coursework with the remainder of the total 22 credits (required by my Department)

being taken as a laboratory component), and a substantial amount of laboratory work in their

second year. The requirements are a bit different from Ph.D. candidates within the Bloomberg

School, but I understand that they likewise take intensive coursework for the first two years, and

primarily spend their time on laboratory work in the following years of their program. In

summary, both programs contemplate a substantial amount of laboratory research, separate and

apart from coursework requirements.

       5.      My own curriculum for the coming fall 2020 term follows this pattern: I have

signed up for research credits as part of my enrollment, which I anticipate will take place in

person—unless a resurgence of the COVID-19 virus again forces shutdowns of the laboratory

facilities at Johns Hopkins.

       6.      My ultimate goal is to obtain a PhD in the United States and join academia. As a

professor, I hope to continue to conduct meaningful research and to mentor students in the hopes

of inspiring them, too, to become scientists.




                                                2
             Case 1:20-cv-01873 Document 13-3 Filed 07/13/20 Page 4 of 8




       F-1 Status and the COVID-19 Shutdowns

       7.      It is my understanding that to maintain F-1 status, students have typically needed

12 credits of in-person instruction, and have been permitted one online class per term. The F-1

visa has also permitted us to work for up to 20 hours per week.

       8.      During the fourth (spring) 2020 term, my courses were originally meant to

involve immersive laboratory classes, and I had planned to spend most of my time on research in

the laboratory through the end of 2020 and July 1, 2021.

       9.      In March, as part of the COVID-19 shutdowns, the laboratory facilities where I

conduct my research at Johns Hopkins were closed. My courses all transitioned online. I

contacted the Office of International Services, and was told that, pursuant to March 13 guidance

from U.S. Immigration and Customs Enforcement (“ICE”), such remote learning would continue

to satisfy my visa requirements.

       10.     My expectation after the COVID-19 shutdown of my laboratory, and in light of

this March guidance, was that the credits for the courses I was then taking would not violate my

F-1 requirements. Although this guidance meant that I could travel and live anywhere, including

returning to India, I decided to remain in the United States in light of my close ties to the

community here and to avoid any risk of not being able to reenter the country and resume my

academic pursuits.

       The July 6 Directive

       11.     I understand that on July 6, 2020, ICE issued a new Directive, mandating that F-1

students without in-person coursework must leave the country.

       12.     When I first heard about the July 6 Directive, I was astounded and upset. The

new guidance is very ambiguous, and I am not sure what requirements I must fulfill to be




                                                3
             Case 1:20-cv-01873 Document 13-3 Filed 07/13/20 Page 5 of 8




permitted to remain in the United States. Although I have signed up for immersive, in-person

laboratory work for the coming term, I do not know whether laboratory research on its own will

fulfill the requirements under this new guidance. I am also very concerned that, should Johns

Hopkins again be forced to shut down its laboratory facilities as a result of a COVID-19

resurgence, I may fall out of compliance with the F-1 requirements that I have always worked

hard to meet.

       Personal Harm I and Others Would Suffer If Forced to Leave the Country

       13.      Should my F-1 status be compromised, I would personally suffer a long list of

harms if I were forced to return to India:

             a. I would be placing my family at risk of infection, having had to travel from the

                United States to India, which may involve several flights due to limitations on

                international travel at this time. My household includes my mother (who would

                be at high risk if exposed to COVID-19 due to her high blood pressure), my father

                (who suffers from hypothyroidism), and my elderly grandmother (who, due to her

                advanced age, is likewise part of a population at high risk if exposed to the virus).

             b. I would lose approximately $14,000 by having to break the lease on my apartment

                in the United States.

             c. I would possibly lose my scholarship (which covers a substantial portion of my

                tuition), as I would no longer be in compliance with F-1 visa requirements. If I

                lose my scholarship this will likely put my family under financial duress.

             d. I would lose the entire plan for my career, including my plans to apply for a

                doctoral program soon. In fact, because Indian universities very likely do not

                accept transfer credits from my program, if I were forced to abandon my




                                                  4
             Case 1:20-cv-01873 Document 13-3 Filed 07/13/20 Page 6 of 8




                  laboratory-based physical research in the United States, I would ultimately have

                  to the start my Master’s degree studies from scratch in India—including studying

                  for exams, passing those entrance exams, undergoing interviews and undertaking

                  an entire course of Master’s studies.

             e. I would risk losing my OPT (Optional Practical Training), which would otherwise

                  have permitted me to work in the United States for an additional one to three

                  years and obtain income to help defray the costs of my education.

             f.   If deported for violation of American visa requirements, that violation would

                  remain on my record and would adversely affect me in my career for many years

                  to come.    I also would be barred from reentering the United States for a

                  substantial period of time.

       14.        Other F-1 students at the Bloomberg School have shared with me their

frustrations, disappointments, and fears over the harms that they would experience if forced to

return abroad:

             a. Students forced to abandon their physical research would lose all of their

                  scientific work to date.

             b. Students forced to leave the country would lose their stipends, and their OPT

                  status, which is often a crucial bridge between one’s studies and further

                  employment in the United States. Such students would have to start the F-1

                  process over entirely in order to quality for OPT.

             c. F-1 students who have taken out substantial student loans to finance their

                  education would now be forced to repay those loans without the benefit of the

                  earning potential that their degrees were intended to secure.




                                                   5
             Case 1:20-cv-01873 Document 13-3 Filed 07/13/20 Page 7 of 8




             d. Time zones are a major problem. If forced to take classes from abroad, students

                in India, China, and many other countries would have to grapple with a very large

                time zone difference. It would be difficult to take classes or exams at even 11:00

                pm in India, let alone 4:00 in the morning, and students’ grades may suffer as a

                result.

             e. I have also heard from fellow F-1 students who, for various reasons, may be

                forced to return to countries where their families no longer reside (in some cases

                because their families actually reside in the United States under other visas).

                They would be placed at risk by having to travel internationally during a

                pandemic—some to high-risk countries—away from their support networks, their

                research, and their studies in United States programs for which they have worked

                so hard to qualify.

       15.      I worry for myself and for my many international peers. Many of us are struggling

with the psychological burden of the uncertainty of the situation created by the July 6

Directive—on top of the problems already posed by the ongoing pandemic. I pay attention

closely to the COVID-19 developments in my community, and in the last few days, the Johns

Hopkins coronavirus tracker map has shown that the numbers are rising in Maryland. It is

difficult to think about anything else, or to sleep at night given the risks the situation now poses

to us and our families.




                                                 6
           Case 1:20-cv-01873 Document 13-3 Filed 07/13/20 Page 8 of 8




       I declare under penalty of perjury under the laws of the United States of America that the

foregoing is true and correct.



Dated: Baltimore, Maryland                  ______________________________
       July 13, 2020                        Student B




                                               7
